Case: 5:19-cv-00137-JMH Doc #: 15-8 Filed: 06/18/19 Page: 1 of 4 - Page ID#: 316

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: 5:19-cv-00137-JMH Doc #: 15-8 Filed: 06/18/19 Page: 2 of 4 - Page ID#: 317

 

 

 

 

 

 

        
  

 

 
 

 

Rolfes Henry Co.; LPA
10200 Forest Green Boulevard, Su-te 602

[yl] :

 
Case: 5:19-cv-00137-JMH Doc #: 15-8 Filed: 06/18/19 Page: 3 of 4 - Page ID#: 318

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Kentucky

The Cincinnati Insurance Company

 

Plaintiff(s)

v. Civil Action No.

Clarence J. Michel, JR., et al.

 

Nee ee ee ee ee ee ee ee te ee ae

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) WELLS FARGO BANK, NATIONAL ASSOCIATION
c/o Corporation Service Company
421 West Main Street
Frankfort, Kentucky 40601

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Carmen Sarge, Esq.

Perry Adanick, Esq.

Rolfes Henry Co., LPA

10200 Forest Green Blvd., Suite 602
Louisville, KY 40223

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

CLERK OF COURT

Date: 04/02/2019

 

Signature of Clerk or Deputy Clerk
Case: 5:19-cv-00137-JMH Doc #: 15-8 Filed: 06/18/19 Page: 4 of 4 - Page ID#: 319
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R, Civ. P. 4 ())

This summons for (name of individual and title, ifany) Wells Fargo Bank, National Association

 

was received by me on (date) 04/02/2019

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

C] I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

C1 I returned the summons unexecuted because 3or

 

a Other (specify): | served the summons via Certified Mail, Return Receipt Requested

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 06/18/2019 /s/ Carmen C. Sarge

Server's signature

 

Carmen C. Sarge
Printed name and title

Rolfes Henry Co., LPA, 10200 Forest Green Blvd., Suite 602,
Louisville, KY 40223

 

Server’s address

Additional information regarding attempted service, etc:

 
